Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Bachman on 4/15/21.

IN THE CLAIMS:
1. (Currently Amended) A gas turbine engine comprising a propulsor, an intermediate pressure compressor, a high pressure compressor, a high pressure turbine, a low pressure turbine and a gearbox, 
the high pressure turbine being arranged to drive the high pressure compressor via a high pressure shaft, 
the low pressure turbine being arranged to drive the intermediate pressure compressor via a low pressure shaft and an intermediate pressure compressor drive shaft, 
the low pressure turbine being arranged to drive the propulsor via the low pressure shaft, a gearbox input drive shaft, the gearbox and a gearbox output drive shaft, 
farther from an engine rotational axis than ly from the base toward the gearbox input drive shaft, a radially outer end of the first limb of the V- shaped cross-section intermediate pressure compressor drive shaft being removably connected to the intermediate pressure compressor, a radially inner end of the second limb of the V-shaped cross-section intermediate pressure compressor drive shaft being removably connected to the gearbox input drive shaft and the base of the V-shaped cross- section intermediate pressure compressor drive shaft being removably connected to an upstream end of the low pressure shaft.
Election/Restrictions
Claims 1-14, 16-17 are allowable. The restriction requirement as set forth in the Office action mailed on 6/18/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1-4 is withdrawn.  Claim 7, directed to a non-elected species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-14, 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the V-shaped cross-section intermediate pressure compressor drive shaft having a base positioned radially outward from the gearbox input drive shaft, a first limb extending from the base and a second limb extending at an angle radially inward from the base toward the gearbox input drive shaft. US 2008/0006018 teaches a compressor drive shaft with a base, but fails to teach a second limb extending at an angle radially inwardly from the base toward the gearbox input drive shaft, with a radially inner end of the second limb of the V-shaped cross-section intermediate pressure compressor drive shaft being removably connected to the gearbox input drive shaft. US 2015/0285090 teaches a compressor drive shaft with a base, but fails to teach a second limb extending at an angle radially inwardly from the base toward the gearbox input drive shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741